Citation Nr: 0604368	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected degenerative joint disease (DJD) of the 
lumbar spine with herniated nucleus pulposus of L5-S1 and 
status post diskectomy (orthopedic manifestations), higher 
than 40 percent before March 1, 2001 and as of May 1, 2001.

2.  Entitlement to an increased disability evaluation for 
service-connected lower extremity parasthesia and weakness 
(neurological manifestations) associated with the service-
connected lumbar disability, evaluated separately as to each 
extremity as 10 percent disabling effective September 23, 
2002.

3.  Entitlement to service connection for right knee strain 
with arthritis.   


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in November 1992, after more than two 
decades of active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2004, the Board remanded 
these issues of increased rating for lumbar disability and 
service connection for right knee disability for further 
evidentiary development and compliance with procedural 
requirements.  These issues are again before the Board for 
appellate adjudication.  


FINDINGS OF FACT

1.  The veteran had post-surgical convalescence in 2001, but 
his service-connected DJD of the lumbar spine with herniated 
nucleus pulposus is not manifested by incapacitating episodes 
of total duration of 6 weeks during a 12-month period.

2.  The veteran's service-connected DJD of the lumbar spine 
with herniated nucleus pulposus does not equate to pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

3.  Orthopedic manifestations of the veteran's service-
connected lumbar disability do not include ankylosis of the 
thoracolumbar spine.

4.  Neurological manifestations of the veteran's service-
connected lumbar disability include bilateral essentially 
absent knee and ankle reflexes, pain, decreased sensation, 
and subjective weakness, which do not more nearly approximate 
moderate incomplete paralysis of the sciatic nerve.

5.  Right knee disability is not shown to be etiologically 
related to active service; nor is it proximately due to, or 
is a consequence of, service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation for 
DJD of the lumbar spine with herniated nucleus pulposus of 
L5-S1 and status post diskectomy, to include both 
neurological and orthopedic manifestations, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.59, 4.71a, Diagnostic Codes 5003 (2005), 5292 (2002), 
5293 (2002) and (2003), 5295 (2002), 5235-5243 (2005); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Hicks v. Brown, 8 Vet. App. 
417 (1995).

2.  The criteria for service connection for right knee 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation - Low Back Disability (Orthopedic 
and Neurological)

Service connection has long been in effect for low back 
disability.  See April 1997 rating decision granting service 
connection for mechanical low back pain, with the assignment 
of a 10 percent rating for this disability effective December 
16, 1996.  The rating was assigned consistent with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 then in effect.  The disability 
was so characterized as of the September 2001 rating decision 
from which the instant appeal arises.     
  
Subsequent rating action taken during the appeal period 
characterized the disability as that noted on the title page 
of this decision.  See February 2003 rating decision 
assigning an increased (40 percent) rating for degenerative 
joint disease of the lumbar spine with herniated nucleus 
pulposus L5-S1 and status post diskectomy, effective July 27, 
2000, the date of receipt of the increased rating claim.  
Before this decision, a 10 percent rating was in effect as of 
February 16, 1996.  This rating decision also assigned a 
temporary total (100 percent) rating to account for post 
diskectomy convalescence, for the period from March 1, 2001.  
The 40 percent rating resumed as of May 1, 2001.  The RO also 
granted service connection for bilateral neurological 
manifestations associated with the low back disability 
(paresthesia and weakness) and assigned 10 percent ratings 
for each lower extremity effective September 23, 2002, the 
effective date of new VA regulations governing evaluation of 
neurological manifestations stemming from the spinal 
disability.  The disability is now evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293-5292 (2005).             

Given that this appeal arises from a July 2000 increased 
rating claim and service connection for low back disability 
has been in effect for many years, the claim before the Board 
is akin to that in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (Where, as here, service connection has long been in 
effect, and the veteran subsequently seeks an increased 
rating for the service-connected disability, present extent 
of disability is of primary concern.).  Also applicable in 
this claim is AB v. Brown, 6 Vet. App. 35 (1993), which 
provides that, where, as here, a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available, such rating action does 
not abrogate the appeal.  Thus, here, the Board considers all 
evidence of record pertinent to the low back disability 
consistent with regulations requiring it to consider the 
whole recorded history (see 38 C.F.R. §§ 4.1, 4.2, 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991)), but its main 
focus is on evidence pertaining to the extent of such 
disability dated in and after July 2000, when the veteran 
filed his increased rating claim.

Also, notwithstanding Francisco, the Board notes the 
increased, staged ratings (orthopedic manifestations) and 
separate ratings (neurological manifestations) assigned by 
the RO, and consistent therewith, also evaluates the 
disability from this perspective, as characterized above in 
issues numbered 1 and 2.

VA's 38 C.F.R. Part 4 Ratings Schedule basically represent 
average impairment in earning capacity and considers the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. §§ 
4.1, 4.10 (2005).    

Musculoskeletal disability is primarily the inability to 
perform normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  38 
C.F.R. § 4.40 (2005).  Evaluation of joint disabilities rated 
on limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2005).

During the appeal period, VA rating codes governing spine 
disabilities were revised.  Diagnostic Code 5293 
(intervertebral disc syndrome) was revised effective on 
September 23, 2002, and, on September 26, 2003, all spine 
disability criteria were revised.  See 67 Fed. Reg. 54,345-
54,349 (2002) and 68 Fed. Reg. 51,454-51,458 (2003), 
respectively.  The current version of the spine disability 
codes, which reflects a revision of all of the spine rating 
criteria and includes revisions made in 2003, and is codified 
in 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005).  New 
Diagnostic Codes 5237 and 5243, respectively, evaluate 
lumbosacral strain and intervertebral disc syndrome.   

According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended during pendency 
of an increased rating claim, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had before revision.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  If the revised criteria are more 
favorable, then implementation of such criteria cannot be any 
earlier than the effective date of revision, as a matter of 
law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the old 
criteria are more favorable, then VA can apply them, but only 
through the period up to the effective date of the revision.  
Thus, the Board considers various criteria promulgated during 
the appeal period, bearing in mind that it may apply those 
most favorable to the veteran up to the date of any revision.  
It discusses below only certain of the various criteria that 
could reasonably be construed to apply to the veteran's 
disability, as some criteria clearly do not apply here (see, 
e.g., Codes in 38 C.F.R. § 4.71a (2002) pertaining to 
ankylosed spine, cervical spine disability).
     
First, the Board addresses old Diagnostic Code 5295 
(lumbosacral strain) in effect before September 2002, upon 
which the veteran's lumbar disability was rated until 
recently.  This Code assigned a maximum rating of 40 percent.  
As a 40 percent rating was assigned under this Code, no 
higher rating, regardless of date(s), is permitted 
thereunder.   

As for old Diagnostic Code 5293 (2003) (intervertebral disc 
syndrome), it assigned a 40 percent rating for severe 
symptoms with recurring attacks and with intermittent relief.  
A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   


Revised Diagnostic Code 5293 (intervertebral disc syndrome), 
effective on September 23, 2002, also evaluates neurological 
manifestations.  It provided a 60 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of a minimum six weeks during the 
past one year.  38 C.F.R. § 4.71a (2003) and 67 Fed. Reg. at 
54,349 (2002).  An "incapacitating episode" contemplates 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest and treatment ordered by a physician.  
Note (1), 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Current Diagnostic Codes 5237 (lumbosacral strain) and 5243 
(2005) (intervertebral disc syndrome) are similar to the 
above to the extent that they explicitly recognize 
neurological deficit.  See requirements concerning 
"incapacitating episodes" for intervertebral disc syndrome 
and Note (2), 38 C.F.R. § 4.71a (2005).  

The evidence does not document manifestations that are 
significant enough to warrant a 60 percent rating under old 
Diagnostic Code 5293 before March 2001 or after May 2001.  
The report of the March 2000 VA examination concluded that 
the veteran's herniated nucleus pulposus caused him some 
discomfort and disability at times, but did not describe 
pronounced intervertebral disc syndrome with little 
intermittent relief.  The report of the February 2001 VA 
examination noted a history of progressive back pain 
affecting his daily activities by restricting prolonged 
sitting or standing, and precluding bending and heavy 
lifting.  This examination noted muscle spasm in the back and 
absent knee and ankle reflexes.  Nonetheless, the treatment 
records do not document little intermittent relief from 
persistent symptoms compatible with sciatic neuropathy.  
After post-surgical convalescence from the veteran's March 
2001 surgery ended in May 2001, the February 2003 VA 
examination noted complaints of paresthesias, pain, and 
spasms, but no spasms were noted on examination and the 
veteran reported being able to lift 45 to 50 pounds.   

The evidence also does not support a rating of 60 percent 
under revised Diagnostic Code 5293 (2003) or under Codes 
5235-5243 (2005) based on incapacitating episodes, as the 
veteran was "incapacitated" within the meaning of the 
regulatory definition only during the surgery and post-
surgery convalescence period, during which time a 100 percent 
rating was assigned.  


The evidence does, however, support an additional rating of 
10 percent for each lower extremity under revised spine 
rating criteria for the extent the lumbar disability affects 
neurological deficit in the lower extremities, as explained 
below.

VA clinical records dated in 1999-2001, including diagnostic 
testing results, do document bulging and herniated lumbar 
discs.  A March 2000 C&P "joints" examination report 
documents the lack of bowel or bladder symptoms; weakness; 
"minimal" back pain on palpation; or "grossly detectable 
sensory changes."  It is noted that clinical records after 
the 2000 C&P examination and shortly prior to surgery in 
March 2001 do contain a few notations as to reports of back 
spasms, but significant neurological deficit like bowel or 
bladder impairment is not documented.  In fact, a February 
2001 C&P examination report obtained weeks before surgery 
states: "He has some right-sided muscle spasm but his back 
was straight."  Post-surgical care records dated in March 
2001 do not document sensory abnormality that would support a 
60 percent rating.     

However, with the revision of Diagnostic Code 5293 effective 
September 2002, VA is to evaluate orthopedic and neurologic 
manifestations associated with the same spine disability if 
doing so would result in a more favorable rating.  The 
current version of spine rating criteria (38 C.F.R. § 4.71a 
(2005), which includes new Code 5243 for intervertebral disc 
syndrome) also instructs (see Note (1)) that objective 
neurologic abnormalities, including but not limited to bowel 
or bladder impairment, is to be evaluated separately.     

The veteran did not, and does not, have significant 
neurological deficit like bowel and bladder impairment.  He 
does have some subjective leg weakness and paresthesias in 
both legs that affect functioning.  See February 2003 C&P 
examination report.  The Board acknowledges that private and 
VA clinical records dated within a few years before the 
regulatory revision in September 2002 document sciatica and 
decreased sensation, particularly affecting the right leg, 
but it cannot apply the revised neurological rating criteria 
before the effective date of the regulations.  As such, the 
additional 10 percent ratings, for each leg, based on 
neurological manifestations, cannot be assigned before 
September 23, 2002.  

The current 10 percent rating for each lower extremity has 
been assigned under Diagnostic Code 8520, paralysis of the 
sciatic nerve.  Incomplete paralysis of the sciatic nerve is 
rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe, 
with marked muscular atrophy.  Complete paralysis is rated 80 
percent; the foot dangles and drops, there is no active 
movement possible of muscles below the knee, flexion of the 
knee is weakened or (very rarely) lost.  The rating schedule, 
38 C.F.R. § 4.124a, provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, they are to be combined with application of the 
bilateral factor.

The veteran's lower extremity neurological manifestations 
consist primarily of pain, some decreased sensation - 
particularly in the right lower extremity, essentially absent 
ankle and knee reflexes, and subjective weakness.  The 
veteran's lower extremity strength was noted to be 5/5 in a 
June 2004 private treatment record and a September 2004 VA 
treatment record, for example.  The Board concludes that 
these findings do not more nearly approximate moderate 
incomplete paralysis of the sciatic nerve.  Consequently, the 
evidence does not support assignment of a higher evaluation 
for the neurological manifestations of either lower 
extremity.

The Board also has considered criteria, old and revised, 
specific to limitation of motion of the lumbar spine.  Old 
Diagnostic Code 5292 (2002) assigned a maximum 40 percent 
rating for severe limitation of motion of the lumbar spine.  
Therefore, this diagnostic code would not provide a basis for 
a higher evaluation.

The new general rating formula for diseases and injuries of 
the spine provides that a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine. ("Unfavorable ankylosis" is defined, in pertinent 
part, as "a condition in which the entire thoracolumbar or 
cervical or entire spine is fixed in flexion or extension."  
See id., Note (5).)  These criteria are to be applied 
irrespective of whether there are symptoms such as pain 
(whether or nor it radiates), stiffness, or aching in the 
affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine."  68 Fed. Reg. at 51,455 
(Supplementary Information).  The veteran's disability does 
not include manifestations like ankylosis or spinal fracture.  
Consequently, the evidence does not support a rating higher 
than 40 percent using the new general rating formula.   

With the preponderance of the evidence against higher 
evaluation, the Board does not apply the benefit-of-
reasonable doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005).  

II.  Service Connection - Right Knee Disorder

Service connection is granted for a current disease or 
disorder incurred in active service, or if a pre-existing 
disease or injury becomes aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Essentially, service connection requires evidence 
of: (1) current disability; (2) some injury or incident in 
service giving rise to current disability; and (3) causal 
nexus between the two.  See, e.g., Pond v. West, 12 Vet. App. 
341 (1999).  Service connection also is allowed for any 
disease diagnosed after discharge if evidence shows that it 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).  Also, 
presumptive service connection is permitted for arthritis 
with evidence of manifestation thereof to a minimum degree of 
10 percent within one year after discharge from active 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  

Alternatively, service connection is permitted under 38 
C.F.R. § 3.310(a), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  In such a case, the 
veteran is compensated for the degree of disability - but 
only that degree - over and above the degree of disability 
existing before aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

First of all, presumptive service connection is not supported 
by the record because the earliest medical evidence of 
arthritis in the right knee is well after the expiration of 
the presumptive period.  See VA clinical records dated in the 
late 1990s documenting complaints of right knee pain.  Even 
as recently as in February 2003, radiology testing of the 
right knee yielded normal results.  It is not until 2004 (see 
2004 VA radiology report) that a "minor abnormality" of 
joint space narrowing with minimal spurring is documented.    

As for service connection on direct-causation basis, the 
veteran was treated for right knee sprain in April 1980.  At 
that time, he reported that he had had a "hairline 
fracture" of the patella in 1976, and that he had re-injured 
it twisting the knee while exiting a vehicle.  The service 
medical records do not show clinical evidence of fractured 
right knee dated in 1976; however, an April 1980 radiology 
report does document reported history of previous fractured 
patella and negative findings on right knee X-ray.  The 
service medical records dated after April 1980, which cover 
some twelve years until retirement from active duty, are 
wholly devoid of complaints of recurrent right knee pain or 
clinical evidence of knee abnormality.  A September 1992 
retirement medical examination report documents normal 
clinical evaluation for the musculoskeletal system.  Thus, 
the record does not support manifestation of a chronic right 
knee disorder as of discharge.    

Post-service medical evidence does show mild right knee 
abnormality.  See 2004 right knee radiology report discussed 
above.  Thus, present manifestation of the claimed disorder 
is shown.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (affirming the interpretation of 38 U.S.C.A. §§ 1110 
and 1131 as requiring the existence of a present disability 
for VA compensation purposes).  

Service connection also requires competent evidence on 
etiology, or medical causation.  A determination as to 
etiology is in the province of medical professionals, who, by 
virtue of appropriate training, education, and/or experience, 
is qualified to opine thereon.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

The veteran apparently contends that his right knee problems 
may have stemmed from service-connected left knee disability.  
Service connection is in effect for a left knee disorder, 
characterized as "left bipartite patella."  A 10 percent 
rating has been in effect therefor since December 1996.  See 
May 1997 rating decision.   

The evidence on etiology, however, is not favorable to the 
claim.  First, the February 2003 C&P examination report, 
authored by a medical doctor who is a gastrointestinal 
fellow, said, in pertinent part: "[I]t is less than likely 
that [the veteran's] right knee is associated with the left 
knee pain, but it is likely that the right knee pain is 
associated with his prior service activity."  

A subsequent (January 2005) VA C&P orthopedic examination 
report, authored by a medical doctor based on examination of 
the veteran and review of his medical history as documented 
in the claims file, provides, in pertinent part:

It is my opinion that it is less likely than not 
that the veteran's current right knee condition 
of mild knee compartment joint space narrowing 
is related to his event and treatment in 1980.  
The patient's right knee symptoms are from 
overuse over a long period of time.  
 
It is noted that the author of this opinion considered the 
February 2003 C&P opinion.  

The above C&P opinions disfavor the claim.  As to secondary 
service connection (whether the left knee disability caused 
the right knee problems), the sole etiology opinion of record 
is that reflected in the February 2003 C&P opinion, and it is 
unfavorable.  The veteran has not submitted medical evidence 
to counter the unfavorable C&P opinion.  

As for service connection on a direct-causation basis, the 
evidence overall disfavors the claim.  The Board finds the 
January 2005 C&P opinion more persuasive as a medical doctor 
had considered the entire file, including the somewhat 
confusing 2003 opinion written by the gastrointestinal 
fellow.  The 2003 opinion is conclusory and does not 
adequately explain the rationale for the opinion; rather, it 
appears that the opinion is largely based on the veteran's 
reported history of a 1972 injury to both knees and 
continuous knee pain since then (the examiner states the 
claims file is not available for review).  As explained 
earlier, the record, in terms of objective, clinical 
documentation of continuity of right knee symptomatology, is 
silent after April 1980 until the late 1990s.  This 
represents a significant gap in time contradictory to 
contemporaneous report by the veteran that he has had chronic 
right knee pain for decades.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  The lack of complaints of right knee 
pain during service, after April 1980, negative clinical 
findings at separation, a substantial gap in time between 
1980 and clinical evidence of right knee abnormality, 
collectively, are consistent with the 2005 C&P etiology 
opinion that gradual deterioration of the knee joint due to 
use is the likely cause.  Such considerations also suggest 
that the 1980 "re-injury" might have been an acute and 
transitory muscular injury in nature; no bony or joint 
abnormality is clinically documented until many years after 
discharge, which contradicts the veteran's in-service report 
of a "hairline fracture" not substantiated by diagnostic 
evidence.  The veteran has not submitted medical evidence to 
counter the unfavorable C&P examiner's opinion.    

Based on the foregoing, the record does not support service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-reasonable doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

III.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO's October 2001 letter 
explained that the evidence must show a current right knee 
disability linked to service, to include link between the 
claimed disability and a service-connected disability.  The 
August 2004 RO letter discussed the evidentiary requirements 
for service connection and advised the veteran that the back 
disability must be shown to have worsened to warrant more 
favorable evaluation.  Both letters informed the veteran that 
VA would help him in claim development if he tells VA about 
the sources of pertinent evidence.  An October 2004 letter 
explicitly discussed VCAA provisions to the extent the 
increased rating claim includes neurological manifestations.  
An additional letter sent in February 2005 substantially 
complied with the notice requirements as to both the 
increased rating and service connection claims.  It also 
asked the veteran: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Notice of the fourth element was enhanced with 
citation of 38 C.F.R. § 3.159 in the Statement of the Case 
(SOC) (increased rating claim) and Supplemental SOC (SSOC) 
(right knee claim), both dated in January 2005.  The veteran 
also was kept abreast of the various applicable criteria and 
the rationale for denial through the SOCs and SSOCs.          

Full VCAA notice arguably was accomplished after the rating 
actions upon which the appeal is based.  The Board finds no 
prejudicial timing defect.  The Pelegrini Court explicitly 
stated that, notwithstanding the requirement that a valid 
VCAA notice be provided before the agency of original 
jurisdiction (AOJ) decision: "[W]e do not hold that . . . 
[a] case in which pre-AOJ-adjudication notice was not 
provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion . . . 
."  The Board interprets Pelegrini and discussion therein to 
mean that the intent and purpose of the law are to provide a 
full VCAA notice before the initial AOJ decision to ensure 
full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted at times.  

The veteran was notified of what the basic legal elements of 
his claim are and why the claim was denied.  Nonetheless, 
even after he was notified of a 60-day opportunity to further 
comment on the claim through the issuance of a May 2005 SSOC 
reflecting the RO's most recent unfavorable determination on 
the issues on appeal, no new evidence was submitted.  Nor did 
he claim that he has any evidence in his possession required 
for full and fair adjudication of this claim.  See Mayfield 
v. Nicholson, 19 Vet. App. 203 (2005).  Rather, the 
representative submitted generalized argument in support of 
appeal.  The Board has considered them, but finds that no 
notice defect as to timing or substantive content.  The 
veteran knew what the rating criteria require in terms of 
clinical evidence to support a higher compensation rate for 
the back disability; he was told about the basic 
prerequisites for service connection as to the knee 
disability.     

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the service verification and medical records, VA 
medical treatment and C&P examination records, private 
medical records, and lay evidence in the form of the 
veteran's statements.  The Board's remand directives have 
been completed.  Again, the veteran did not report the 
existence of additional missing, pertinent records despite 
appropriate notice during the appeal period that he may do 
so.  He also had ample opportunity to supply missing evidence 
on his own.  Therefore, the Board concludes that VA has met 
its duty-to-assist obligations.   


ORDER

An increased disability evaluation for degenerative joint 
disease of the lumbar spine with herniated nucleus pulposus 
of L5-S1 and status post diskectomy, currently evaluated as 
40 percent disabling for orthopedic manifestations, and 10 
percent disabling for each lower extremity for neurological 
manifestations (paresthesia and weakness), is denied.

Service connection for right knee strain with arthritis is 
denied.   



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


